Title: To George Washington from Brigadier General Hugh Mercer, 11 August 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Perth Amboy [N.J.] 11 Augt 1776

About Twelve hundred Spears are sent off agreable to your orders by Mr Tilghman—I shall push on as many of the Flying Camp & Volunteers as possible but cannot as yet ascertain the Number.
Every assistance we can procure will be given to facilitate the passage of the Troops att all the Ferries. The Tender I mentioned Yesterday keeps the same Station hitherto—We perceive no remarkable Alteration in the Numbers of the Enemy on Billups Point of Staten Island—The Pennsylva. Associators continue

to depart by bodies—Seventeen went off from the 4th Battalion last Night—& am just now informed of another Party who have left Camp. I hear of several Companies about to join and hope still to keep up a formidable appearance. I have the Honour to be Sir Your Excellencys most hbe st

Hugh Mercer

